DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A (Figs. 6A-6D, and 8A-8C), read on claims 1-23, in the reply filed on 08/18/2021 is acknowledged.  The traversal is on the ground(s) that the Office Action did not provide an “appropriate explanation” why there would be a search burden.  This is not found persuasive because those species (A-H)  are not obvious variant of each other. Examiner may find a reference teaching the feature of one species but not the other species. Due to enormous references existed in the classes/subclasses or electronic resources, examiner needs to plan a search strategy for effectively finding all the limitations.  For example, on finding one reference teaching one species but not the other species, examiner may focus on finding other reference teaching other limitations instead of continuing to search other species that are not elected.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (WO2017/219570).
Regarding claim 1, Xu discloses an accessory for coupling to an attachment mechanism of an oscillating power tool, the accessory comprising: a working portion 10 defining and extending along a working axis (Fig. 1, the central vertical axis) and configured to perform an operation on a workpiece; and an attachment portion (9) coupled to the working portion, the attachment portion including: (a) a top wall (901, Fig. 2); (b) a peripheral wall (a sidewall, Figs. 1 and 2) extending transverse to the top wall at least partially around a periphery of the top wall to form at least a portion of a polygonal shape with a gap (8) in the peripheral wall; (c) a central opening (13) defined in the top wall, the central opening open to the gap in the peripheral wall; and (d) at least one additional opening (6, a long hole 16, and shorter holes 7 extended from the central opening 13, Fig. 2) defined in the top wall, wherein the peripheral wall, the central opening, and the at least one additional opening are configured to couple the attachment portion to at least two different configurations of accessory attachment mechanisms on different brands of oscillating power tools (p. 5, fifth paragraph, “It is completely interchangeable with the output shaft mounting body of various swinging multi-purpose swing saws at home and abroad.”. Also see p. 4, sixth paragraph to seventh paragraph).

Regarding claim 2, Xu discloses the at least one additional opening comprises a plurality of radial openings (6, 16, 7) that extend in a direction radially outward from the central portion.
Regarding claim 3, Xu discloses the plurality of radial openings (the ones in 12 o’clock, 3 o’clock and 6 o’clock directions) are spaced equiangularly in a circumferential direction around the central portion. (Fig. 2)
Regarding claim 4, Xu discloses the plurality of radial openings includes a first plurality of radial openings (7, 16) in communication with the central portion of the central opening.
Regarding claim 5, Xu discloses the first plurality of radial openings includes two diametrically opposed radial openings (7, 16).
Regarding claim 6, Xu discloses the plurality of radial openings further includes a second plurality of radial openings (6) not in communication with the central opening.
Regarding claim 7, Xu discloses the first plurality of radial openings comprise a first radial arm slot (7) and a second radial arm slot (16) and the second plurality of radial openings includes a pair of radial openings (6, 6) spaced radially from the central portion and between the first and second radial arm slots.
Regarding claim 8, Xu discloses the central opening is generally U-shaped and extends along an attachment axis.
Regarding claim 9, Xu discloses the attachment axis is at an angle to the working axis.
Regarding claim 10, Xu discloses the peripheral wall comprises a plurality of sidewalls that form the at least a portion of the polygonal shape.
Regarding claim 11, Xu discloses an accessory for coupling to an attachment mechanism of an oscillating power tool, the accessory comprising: a working portion (10) defining and extending along a working axis (Fig. 1, the central vertical axis) and configured to perform an operation on a workpiece; and an attachment portion (9) coupled to the working portion, the attachment portion including: (a) a top wall (901, Fig. 2); (b) a peripheral wall (a sidewall, Figs. 1 and 2) extending transverse to the top wall at least partially around the top wall to form at least a portion of a polygonal shape with a gap (8) in the peripheral wall; (c) a central opening (13) defined in the top wall, the central opening extending along an attachment axis, having a central portion at a center of the attachment portion, and open to the gap in the peripheral wall; and (d) a plurality of additional openings (6, a long hole 16, and shorter holes 7 extended from the central opening 13, Fig. 2) defined in the top wall and arranged between the central opening and the peripheral wall, wherein the peripheral wall, the central opening, and the plurality of additional openings are configured to couple the attachment portion to at least two different configurations of accessory attachment mechanisms on different brands of oscillating power tools. (p. 5, fifth paragraph, “It is completely interchangeable with the output shaft mounting body of various swinging multi-purpose swing saws at home and abroad.”. Also see p. 4, sixth paragraph to seventh paragraph).
Regarding claim 12, Xu discloses the plurality of additional openings comprises a plurality of radial openings (6, 16, 7)  that extend in a direction radially outward from the central portion.
Regarding claim 13, Xu discloses the plurality of radial openings (the ones in 12 o’clock, 3 o’clock and 6 o’clock directions) are spaced equiangularly in a circumferential direction around the central portion.
Regarding claim 14, Xu discloses the plurality of radial openings includes a first plurality of radial openings (7, 16) in communication with the central portion of the central opening.
Regarding claim 15, Xu discloses the first plurality of radial openings includes two diametrically opposed radial openings (7, 16).
Regarding claim 16, Xu discloses the plurality of radial openings further includes a second plurality of radial openings (6) not in communication with the central opening.
Regarding claim 17, Xu discloses the first plurality of radial openings comprise a first radial arm slot (7) and a second radial arm slot (16) and the second plurality of radial openings includes a pair of radial openings (6, 6) spaced radially from the central portion and between the first and second radial arm slots.
Regarding claim 18, Xu discloses the central opening is generally U-shaped.
Regarding claim 19, Xu discloses the attachment axis is at an angle to the working axis.
Regarding claim 20, Xu discloses the peripheral wall comprises a plurality of sidewalls that form the at least a portion of the polygonal shape.
Regarding claim 21, Xu discloses a plurality of radial openings (6, 7, 16) defined in the top wall and arranged between the central opening and the peripheral wall.
Regarding claim 22, Xu discloses the plurality of radial openings includes a first plurality of radial openings (7, 16) in communication with the central portion of the central opening.
Regarding claim 23, Xu discloses the plurality of radial openings includes a second plurality of radial openings (6) not in communication with the U-shaped opening.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,265,778. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 cites all the limitation that are cited in claims 1-19 of the Patent ‘778. Specifically, the claims of both application and the patent cite "an accessory for coupling to an attachment mechanism of an oscillating power tool ”. The differences are the Patent ‘778 recites more features than the instant application. Therefore, the instant application is anticipated by the Patent ‘778.
Further, Claims 1-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,702,927. Although the claims at issue are not identical, they are not patentably distinct from each other .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHWEN-WEI SU/Examiner, Art Unit 3722